—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal dated September 12, 1997, the petitioner appeals from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated March 9, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The New York State Division of Housing and Community Renewal (hereinafter the DHCR) did not act illegally or arbitrarily in imposing a rent overcharge penalty based on rent overcharges which occurred before the petitioner took title to the building (see, 9 NYCRR 2526.1 [f ] [2]; Matter of DiMaggio v Division of Hous. & Community Renewal, 248 AD2d 533). Moreover, thé DHCR properly concluded that the petitioner had not submitted sufficient documentation to entitle him to a rent increase based on the installation of a new stove.
The petitioner’s remaining contentions are without merit. Bracken, J. P., O’Brien, Thompson and Florio, JJ., concur,